DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed November 08, 2021.
Claims 2, 4, 5, 13, 15 and 16 have been cancelled.
Claims 1, 3, 6-12, 14 and 17-23 are pending.
Claims 1, 3, 6-12, 14 and 17-23 have been examined.

Response to Arguments
With respect to Claim Rejections - 35 USC § 112(a):
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, the 35 USC § 112(a) rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claim Claims 1, 3, 6-12, 14 and 17-23 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-9, 11, 12, 14 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Abhijit Keskar (US 20190317936 A1) in view of Borden et al. (US 20070276823 A1) further in view of Chow (US 20170048216 A1) and further in view of Craig Steven Wright (US 20190279197 A1).

Regarding claims 1, 11 and 12: Keskar discloses: A computer-implemented method for storing a smart contract in a blockchain, the method comprising:
receiving a first transaction request to conduct a first transaction for storing a first target smart contract (e.g., an initial smart contract) in the blockchain, wherein the first target smart contract comprises a plurality of logical methods (e.g., smart contract methods 216) (see paragraphs [0038-0039], [0047-0048], [0050] and Fig. 1 and Fig. 2 and related text);
in response to receiving the first transaction request, invoking storage logic of the first target smart contract (see paragraphs [0050-0051] and [0053] and Fig. 2 and related text);
determining that the first target smart contract comprises a first logical method that is the same as a second logical method in a first stored smart contract that is stored (see paragraphs [0048-0052], [0064] and Fig. 5 and Fig. 12 and related text),
wherein determining that the first target smart contract comprises the first logical method that is the same as the second logical method comprises 
(i) hashing [address] (see paragraphs [0062]-[0063] and [0066] and Fig. 8 and related text), and 
(ii) determining that a first unique identifier of the first logical method is the same as a second unique identifier of the second logical method (see paragraphs [0048-0051], [0064]-[0065] and [0092]-[0093] and Fig. 5 and Fig. 12 and related text);
in response to determining that the first target smart contract comprises the first logical method that is the same as the second logical method in the first stored smart contract, generating […] first target smart contract by storing, in the first target smart contract, a first mapping relationship between the first logical method and the second logical method, wherein the first mapping relationship comprises the first unique identifier of the first logical method (Keskar [0048], “the initial smart contract 202 is operable to store, in the data structure repository 204, a method index 208 wherein the method index comprises an index of one or more method names, each of the one or more method names mapped against a smart contract method, a smart contract name and a blockchain name. Throughout the present disclosure, a method name, a smart contract name, and a blockchain name is an alias used to refer a smart contract method, a smart contract and a blockchain respectively…”, [0093], “execution of the dynamic smart contract, at step 1202, a smart contract method classify.documents( ) is accepted for processing based on a sequence of execution. The sequence of execution primarily refers to an order in which the one or more smart contract methods are to be processed for the execution of the dynamic smart contract and forms the basis of an execution logic flow. The execution logic flow determines whether the smart contract method classify.documents( ) is available on the host blockchain…”), (see paragraphs [0048], [0091-0093] and [0064-0065] and Fig. 5 and Fig. 12 and related text);
storing, in the blockchain, the […] first target smart contract comprising the first mapping relationship (see paragraphs [0069-0070] and [0093] and Fig. 5 and Fig. 12 and related text);
determining, the first target smart contract is to be executed (see paragraphs [0093] and Fig. 5 and Fig. 12 and related text); and
in response to determining that the first target smart contract is to be executed, loading [smart contract methods], (2) the second logical method stored in the first stored smart contract, and (3) one or more other logical methods stored in the first target smart contract for execution of the first target smart contract (see paragraphs [0047] and [0060]-[0061] and Fig. 4 and Fig. 4A and related text);

Keskar does not expressly disclose, generating a modified first target smart contract by storing, in the first target smart contract with mapping relationship.
However Borden discloses:
generating a [metadata] by storing, in the [repository/database], the [file metadata, content signature] with a first mapping relationship between the [received file content signature] and [existing content signature] (see paragraphs [0127-0128], and Fig. 17 and related text);

Keskar does not expressly disclose, storing, the modified first target.
However Borden discloses:
storing, in the [repository/database], the [metadata] comprising the first mapping relationship (see paragraph [0128] and Fig. 17 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keskar with Borden to include a well-known function such as comparing file content signature and associating metadata with existing content signature to reduce resources and improve performance.

Keskar discloses hashing address of storage location (see paragraphs [0062]-[0063] and [0066] and Fig. 8 and related text).
Keskar does not expressly disclose:
hashing a digital digest of each logical method in of the plurality of logical methods to obtain a corresponding unique identifier for each logical method of the plurality of logical methods.

However, Chow discloses: a method of verifying a document is disclosed. The method includes receiving, from a third party, an unverified document image. A distributed ledger maintained by a trusted authority is accessed. The distributed ledger includes one or more blocks each storing at least one verified document image. A hash value of the unverified document image is generated according to one or more rules stored in the distributed ledger. The hash value of the unverified document is compared to a hash value of the at least one verified document image stored by the distributed ledger. An authentication message is generated if the hash value of the unverified document image and the hash value of the verified document image are the same.
hashing a digital digest of each logical method in of the plurality of of [data] (e.g., unverified document image) to obtain a corresponding unique identifier (e.g., hash value)  for each [data]  of the plurality of logical methods (see paragraphs [0132] and [0006] and Fig. 7 and related text);
Additionally, Chow discloses:
(ii) determining that a first unique identifier obtained for the first logical method is consistent with a second unique identifier obtained for the second logical method (see paragraphs [0133]-[0134] and Fig. 7 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Keskar and Borden with Chow to include a well-known function such as hashing and comparing hash values to validate consistency to improve validation process, reduce resources and improve performance.

Keskar discloses loading methods and executing smart contracts and changing method state (see paragraphs [0047] and [0060]-[0061] and Fig. 4 and Fig. 4A and related text).
Keskar does not expressly disclose, loading (1) state data stored in a data field associated with the first target smart contract.
However, Wright disclose:
in response to determining that the first target smart contract is to be executed  (Wright [0017], “using a further transaction (Tx.sub.2) to make a transition from the state of the DFA to a further state by spending the output (UTXO.sub.1) of the transaction (Tx.sub.1). The further state may be associated with a portion of data provided within a locking script of an unspent output (UTXO.sub.2) of the further transaction. Thus, spending the UTXO may cause a change of DFA state to be recorded or incarnated in the blockchain”, [0119], “using a portion of code to implement or represent at least one state transition trigger which, when executed, causes a further transaction (Tx.sub.2) to spend the output (UTXO.sub.1) of the transaction (Tx.sub.1) and thus move the DFA to another stat”), loading (1) state data stored in a data field associated with the first target smart contract, (2) the second logical method stored in the first stored smart contract, and (3) one or more other logical methods stored in the first target smart contract for execution of the first target smart contract (Wright [0180], “The XML document contains a list of parameter fields (specified by the XML tags) and values for the particular contract at hand i.e. one particular European call option. In our example it has been written by hand, but it could also be created automatically, i.e. by computing resources or agents, or by a human entering the appropriate values via a graphical user interface (GUI), which can also be created in Python, [0183], “In order to compile and execute a blockchain-based DFA contract the user (human or computer) needs to fill the values of the parameters and run the main script. Using this hard-coded information on the script and the values for the parameters, upon execution, the script will establish the contract e.g. place it on the blockchain, and generate one or more computer programs (other scripts) which will be run continuously by the system of computing agents executing the contract. A possible sequence of instructions that could accomplish this is as follows: [0184] 1. Read parameter values (or input the values directly from a GUI). This loads the parameter values in memory, e.g. in a hash table (HT) structure (which in Python is called a dictionary) or in a distributed hash table (DHT), e.g. the bitTorrent network if this offers some advantages [0185] 2.”), (see paragraphs [0014]-[0015], [0017]-[0020], [0181]-[0191], [0148]-[0155], and [0169], see also [0159]-[0160]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Keskar, Borden and Chow with Wright to include a well-known function such as loading state data to execute a code segment/smart contract to automate performance of a process and control of a technical process to enhance system performance.

Regarding claims 3 and 14: Keskar, Borden Chow and Wright, discloses as shown above.
Keskar further discloses: The computer-implemented method of claim 2, wherein the unique identifier for each logical method comprises a unique path comprising a file name and a (See paragraphs [0048] [0071-0074] and Figs. 7A-7C and related text).

Regarding claims 6 and 17: Keskar, Borden Chow and Wright, discloses as shown above.
Keskar further discloses: The computer-implemented method of claim 1, wherein the blockchain comprises a consortium blockchain, a public blockchain, or a private blockchain (See paragraph(s) [0053] and Fig. 1 and related text).

Regarding claims 7 and 18: Keskar, Borden Chow and Wright, discloses as shown above.
Keskar further discloses: The computer-implemented method of claim 1, further comprising:
receiving a second transaction request for conducting a second transaction for executing a target service (See paragraphs [0091-0096] and Fig. 12 and related text); 
in response to receiving the second transaction request, querying a second target smart contract, wherein the second target smart contract executes the target service in the blockchain (See paragraphs [0064] and [0091-0096] and Fig. 12 and related text; 
obtaining, based on a second mapping relationship between a third logical method in the second target smart contract and a fourth logical method in a second stored smart contract, the fourth logical method from the second stored smart contract and an additional logical method from the second target smart contract, wherein the second mapping relationship indicates that the third logical method is the same as the (See paragraphs [0064-0066] and [0091-0096] and Fig. 12 and related text); and
assembling the additional logical method and the fourth logical method into a complete contract logical method in an instantiated virtual machine (See paragraph(s) [0093] and Fig. 12 and related text);
executing the complete contract logical method (See paragraphs [0066], [0069-0070], [0075] and [0080],  and Fig. 6 and related text).

Regarding claims 8 and 19: Keskar, Borden Chow and Wright, discloses as shown above.
Keskar further discloses: The computer-implemented method of claim 7, wherein obtaining, based on the second mapping relationship, the fourth logical method and the additional logical method comprises:
obtaining a third unique identifier stored in the second target smart contract (See paragraphs [0091-0096] and Fig. 12 and related text); 
determining that the second unique identifier stored in the second target smart contract is consistent with a forth unique identifier for the fourth logical method in the second stored smart contract (See paragraphs [0091-0096] and Fig. 12 and related text); and
in response to determining that the second unique identifier stored in the second target smart contract is consistent with the forth unique identifier for the fourth logical method, obtaining the fourth logical method (See paragraphs [0091-0096] and Fig. 12 and related text).

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 1 recites determining that a first unique identifier obtained for the first logical method is consistent with a second unique identifier obtained for the second logical method. Therefore, the Examiner submits that a third unique identifier and a fourth unique identifier has no patentable significance because the a first unique identifier produces predictable results as produced by the a third unique identifier.

Regarding claims 9 and 20: Keskar, Borden Chow and Wright, discloses as shown above.
Keskar further discloses: The computer-implemented method of claim 7, further comprising, obtaining state data from a data field of the second target smart contract, wherein executing the complete contract logical method comprises loading the state data to the complete contract logical method for execution (See paragraph(s) [0060] and Fig. 4 and related text).

Regarding claim 21: Keskar, Borden Chow and Wright, discloses as shown above.
Keskar further discloses: The computer-implemented method of claim 1, further comprising:
determining that the first target smart contract comprises a […] logical method that is […] from each logical method previously stored in the blockchain (See paragraphs [0048-0052], [0064] and Fig. 5 and Fig. 12 and related text)
in response to determining that the first target smart contract comprises a third logical method that is […] from each logical method previously stored in the blockchain, maintaining the […] logical method in the modified first target smart contract.

Keskar does not expressly disclose, a third logical method that is different from each logical method previously stored.
However Borden discloses:
determining that the [file] comprises [data file / a content signature] that is different from each [a content signature] previously stored in the [repository /database] (See paragraph(s) [0123], and Fig. 17 and related text); and 
in response to determining that the [file] comprises a [data file / a content signature] that is different from each [a content signature] previously stored in the [repository /database], maintaining the third logical method in the modified first target smart contract (See paragraphs [0123-0124] and [0127], and Fig. 17 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Keskar and Chow with Borden to include a well-known function such as comparing file content signature and associating with existing content signature to reduce resources and improve performance.

Regarding claims 22 and 23: Keskar, Borden Chow and Wright, discloses as shown above.
Keskar doesn’t explicitly discloses, however Wright discloses: The computer-implemented method of claim 1, wherein the first target smart contract is stored corresponding to the state data stored in the data field of the first target smart contract and also corresponding to a second state data stored in a second data field of the first stored smart contra (Wright [0011], “The conditions or triggers for each state transition may be stored. Upon execution of the process, the executed states may be recorded on the permanent blockchain ledger. Blockchain Transactions may function as agents or participants who cause the machine to move from one state to another.”), (see paragraphs [0011], [0099], [0124] and [0137]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Keskar, Borden and Chow with Wright to include a well-known function such as loading state data to execute a code segment/smart contract to automate performance of a process and control of a technical process to enhance system performance.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abhijit Keskar (US 20190317936 A1) in view of Borden et al. (US 20070276823 A1) in view of Chow (US 20170048216 A1) further in view of Craig Steven Wright (US 20190279197 A1) and further in view of Sato et al. (US 20200034469 A1).

Regarding claim 10:
Keskar doesn’t explicitly discloses: The computer-implemented method of claim 7, further comprising instantiating a virtual machine when a node device in the blockchain starts running, wherein the virtual machine is configured to execute any smart contract in the node device.

However Sato discloses: The computer-implemented method of claim 7, further comprising instantiating a virtual machine when a node device in the blockchain starts running, wherein the virtual machine is configured to execute any smart contract in the node device (See paragraphs [0043-0044] and [0189] and Fig. 5 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Keskar, Borden Chow and Wright with Sato to include a well-known technology such as virtual machine to run/execute smart contracts to reduce resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/Examiner, Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685